Citation Nr: 1812055	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  03-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. Hubers, Counsel
INTRODUCTION

The Veteran served on active duty from September 1985 to September 1990 and had service thereafter in the U.S. Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In June 2005, the Veteran and his spouse testified during a hearing held at the RO before the undersigned.  A transcript of the proceeding is of record.

The procedural history of this matter was set out in some detail in an April 2014 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court) and the Board's December 2014 Remand.  The Board will not repeat that procedural history here.

The RO substantially complied with the Board's December 2014 Remand instructions, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In September 2017, after determining that a medical opinion with respect to the etiology of the Veteran's cervical spine tumor was necessary, the Board sought a medical expert opinion from a VA physician and, in December 2017, received the requested opinion.  The Veteran and his representative have been notified of the opinion and given a chance to respond.  In January 2018, the Veteran waived RO consideration of evidence and argument he submitted since the most recent statement of the case.  The Board may proceed to the merits of the claim.  38 C.F.R. § 20.1304(c).





FINDING OF FACT

1.  The Veteran was diagnosed with cervical spine astrocytoma-ependymoma in July 1995.

2.  The Veteran served as a single channel radio operator and did not participate in a "radiation-risk activity" as defined by regulation for purposes of presumptive service connection for diseases specific to radiation-exposed veterans. 

3.  The evidence is against finding incurrence during service or continuity of symptomatology since service. The Veteran's left shoulder pain in service was related to overuse by medical providers at that time, and there is no medical evidence suggesting that was a manifestation of the later diagnosed spinal ependymoma.  He did not complain of neck pain during service, and post-service records date onset of neck pain to 1995. 

4.  The preponderance of the evidence is against a finding that post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome were incurred during service or are related to events in service, to include exposure to ionizing radiation; and the greater weight of the evidence is against finding that the spinal condition manifested to a compensable degree during or within one year following discharge from service.


CONCLUSION OF LAW

The criteria for service connection for post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Service Connection:  Post-Operative Residuals of Cervical Spine Tumor

The Veteran claims entitlement to service connection for post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome.  He has argued that his cervical spine tumor was caused by in-service event and, additionally, had onset during or within the presumptive period after his active service.

Medical Evidence

The Board will summarize the most pertinent medical evidence prior to setting forth and applying the numerous legal standards relevant to this matter.

The Veteran contends that he was exposed to ionizing radiation in service while performing satellite computer terminal monitoring work.  Specifically, he alleges that he sat in a confined workspace on 12-hour shifts, four days or nights a week, in close proximity to a keyboard, encryption device, modem, and computer terminal.  He states that the satellite transmission unit equipment had warning stickers advising that radiation was emitted during use.  He states that the unit would send and receive encrypted messages via satellite and print them using thermal imaging paper.  He states that the equipment required a cooling fan and it put out a lot of heat.  He also alleges exposure to microwave radiation during field exercises on the roof where the satellite mobile transmission antennas were located.  He attributes these exposures to the development of a cervical spine tumor.

The Veteran's service personnel and service medical records are associated with his claims file.  The service personnel records reflect that his primary MOS was a Single Channel Radio Operator.  He served overseas in Germany from June 1987 to July 1990.

Service treatment records show that the Veteran completed a report of medical history dated in November 1990, approximately two months after separating from service.  At that time, the Veteran checked "Yes" when asked if he then had or had ever had painful or "trick" shoulder or elbow.  On the portion of the report designated for the physician's elaboration of all pertinent data, it was noted that the Veteran had complained of having shoulder pain for the past eight months.  He reported no trauma but reported a history of weightlifting.  He also reported a history of headaches that occurred during night shifts or when exposed to diesel fuel.  A history of dizziness was noted as being orthostatic. 

When examined for enlistment into the Army Reserves in August 1991, the Veteran completed a report of medical history and again checked "Yes" when asked if he then had or had ever had painful or "trick" shoulder or elbow.  However, in the portion of the report designated for the physician's summary and elaboration of all pertinent data, it was noted that the Veteran reportedly had left shoulder pain in 1989 after lifting weights in the service and he had stopped lifting weights.  The Veteran denied having any problems since.  Also, the Veteran checked "No" when asked if he then had or had ever had frequent or severe headache, as well as when asked if he then had or had ever had dizziness or fainting spells. 

In July 1995, the Veteran was seen for medical treatment with complaints of neck pain of a two-month duration.  He attributed the pain to an injury while removing a kitchen countertop.  He underwent an MRI of the cervical spine. Findings revealed an intramedullary cystic lesion.  There were two focal nodules within the lesion that raised the possibility of a neoplastic process.  On August 2, 1995, he underwent a surgical resection of the tumor.  The tumor was characterized as a mixed type, with features of astrocytoma and ependymoma.

The Veteran underwent a VA examination in September 1995.  At that time, a social history indicated that the Veteran had been out of the service for about three years when he started to have difficulty.  The examiner noted that following the surgical resection the Veteran had severe partial impairment, was wheelchair bound, and had weakness and spasticity.  The pertinent diagnosis was Brown-Sequard's syndrome, and status post resection and radiation therapy of cervical mixed astrocytoma-ependymoma.

An August 1998 examination by R. W. S., M.D. noted that the Veteran began having problems in 1995 with pain in his neck and some numbness and tingling in his left arm and hand. 

The Veteran underwent a physical examination with J. C. W., M.D., in August 1999.  Therein, the examiner noted the Veteran's contention that exposure to radiation in the military caused the astrocytoma.  The examiner noted, however, that the Veteran did not present any evidence to indicate that he was exposed to radiation in the work place.  The examiner also noted that the Veteran did not present any evidence of other coworkers who had similar maladies.  In addition, he stated that there were no reports of any hair loss during service or other stigmata that would be indicative of excessive radiation exposure.  The examiner noted the Veteran's history of shoulder pain in service.  Following a physical examination, the examiner stated:

Based on the patient's history he was noted to suffer signs and symptoms which would be directly related to the cervical tumor prior to his discharge from the military. Unfortunately, without documentation such as that noted in the history it would be difficult for me to make an equivocal statement that the patient's tumor in the cervical region was directly related to radiation exposure.

In April 2000, the RO contacted the National Personnel Records Center and requested a DD 1141, or other record of exposure to radiation.  A response indicated that the document or information was not a matter of record. 

In a May 2001 examination report from M. I. S., M.D., the physician indicated that the Veteran used to work with satellite communication terminals in Germany with exposure to ionizing radiation.  He stated that it was "very possible that the tumor and the current problem are related to the exposure during the service time to the radiation and of course the awkward positions and manipulation of the cervical spine in general."

In June 2001, the RO contacted the Army Radiation Standards and Dosimetry Lab and requested information concerning any possible occupational exposure to ionizing radiation.  A response indicated that there was no record of the Veteran's exposure to ionizing radiation.

An August 2001 opinion from J. P., M.D. stated that the Veteran worked with radio transmitting equipment while in the military.  The examiner noted that the data suggesting a link between cancer and exposure to radio and microwaves was "controversial."  He described a study from the Journal of Occupational and Environmental Health which stated that "the findings suggest that young persons exposed to high levels of RF/MV (radio frequency / microwave) for long periods in settings where preventive measures were lax were at increased risk for cancer."  He went on the state that he "did not know the exact exposure or even the exact type of exposure from his military experience, so [he] can not give a more precise statement, than there is a potential connection between that exposure and his cancer."

Social Security Administration disability determination records indicate that the Veteran is disabled due to status post cervical cord tumor.  The disability began, for Social Security purposes, on July 20, 1995.

In a May 2008 statement, the Veteran's wife indicated that his reports of shoulder pain during service were real and were not due to weightlifting.  She stated her belief that the Veteran's cancer was due to occupational exposure to ionizing radiation.

In June 2009, the Board referred this matter for an independent medical examination opinion. 

In a September 2009 opinion letter, the examiner, a medical director at the Hematology Oncology Clinic at the Virginia Commonwealth Medical Center, cited to research which indicated a case study involving five (5) radar workers who developed brain cancer after a short latency period.  He stated that the cancer associated with radiation exposure in radar workers was leukemia.  He stated that there was not consistent data available in the epidemiologic literature to conclusively support that microwave/radar exposure is directly responsible for the development of malignant brain tumors. 

The Board returned the opinion to the examiner after determining that it was insufficient.  It requested that the examiner provide an opinion as to the likelihood that the Veteran's cervical astrocytoma-ependymoma was the result of microwave/radio frequency exposure during service. 

In a December 2009 supplemental opinion, the independent medical examiner stated that: 

Cervical astrocytoma-ependymoma [sic] arises predominantly in the cerebellum or brainstem but also in the cerebral hemispheres and spinal cord when oncogenes become activated and tumor suppressor genes become deleted. The etiology of these changes is unknown. The etiology or cause for this Veteran's astrocytoma-ependymoma is therefore unknown. 

The examiner noted that the medical literature did not include conclusive data on the relationship between brain tumor or cancer and microwave radiation exposure. After discussing the reported data, the examiner concluded that it was "unlikely that the Veteran's brain tumor was caused by exposure to microwave radiation."

In an April 2014 Memorandum Decision, the Court determined that the September 2009 opinion and December 2009 addendum opinion were inadequate.  Therefore, the Board will not rely on those opinions.

Subsequent to the April 2014 Memorandum Decision, the Board has obtained pathological materials relevant to this matter and obtained a Joint Pathology Center (JPC) opinion based on the pathological materials and the entire claims file.  The neuropathologist who provided the JPC opinion noted that there are two types of spinal ependymomas:  heritable and sporadic.  Both types involve a defect in the NF2 gene.  The neuropathologist noted that there are no scientific studies "that measure the time interval between 'inception' and symptomatic presentation of sporadic spinal ependymomas."  The examiner provided a thorough discussion of relevant literature and medical principles to explain his conclusion.  He summarized the medical literature as indicating that "pre-symptomatic interval of 'approximately 15 years' for diffuse low-grade brain gliomas."  Based on that literature, the neuropathologist "approximate[d] onset of the Veteran's spinal ependymoma to the interval between the years 1966 to 1980."

Importantly, this conclusion is based both on the length of time between inception and "first symptomatic expression."  Therefore, the Board finds the neuropathologist concluded, based on review of the claims file and his medical expertise, that the first symptomatic expression of the Veteran's spinal tumor occurred in 1995.  This interpretation is consistent with the neuropathologist's conclusion and the reasoning on which it is based.  It is also consistent with the medical records discussed above that show when the Veteran sought treatment for neck pain in 1995, he explained it was of recent onset.

The examiner also addressed whether the in-service exposure to radiation was related to the Veteran's later-diagnosed spinal tumor.  The examiner first noted that the available evidence and his research was against concluding that the Veteran had been exposed to ionizing radiation.

The neuropathologist noted that the Veteran may have been exposed, however, to "the radiofrequency (RF) portion of the non-ionizing segment of the EM [(electromagnetic)] spectrum" and to the microwave (MW) portion of the EM spectrum as well.  The neuropathologist discussed the pertinent medical literature in great detail, concluding that:

1. There was "no evidence that the Veteran's spinal cord tumor was caused by ionizing radiation."
2. There is a "possibility" that the Veteran "MAY have been exposed to excessive non-ionizing radiation in the RF/MW portion of the EM spectrum." (emphasis in original)
3. It is less than 50 percent likely that the Veteran's cervical spine ependymoma was incurred in or as a result of active duty service through non-ionizing radiation exposure."
4. "[A] large-scale review of RF/MW exposure among Air Force service members documents only a small increased risk for exposed service members, and exposure does not show a dose-response curve that links risk magnitude to exposure burden."

In summary, while there is a possibility that non-ionizing radiofrequency or microwave radiation may create a small increased risk of tumors, the probability was less likely than not (that is, less than 50 percent).  The neuropathologist noted that the definition of "possibility" that he was using was that of the International Agency for Research on Cancer:  "The [category of] an agent [being] possibly carcinogenic to humans..is used when there is limited evidence of carcinogenicity in humans and less than sufficient evidence of carcinogenicity in experimental animals."

Analysis

The Veteran argues that the above-described evidence supports granting service connection.  In his January 2018 response to the JPC opinion, the Veteran's representative argues that, "[i]n view of the increased possibility as noted above [in the summary of the JPC opinion], reasonable doubt exists in this case and service connection should be granted."   For the reasons that follow, the Board disagrees.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's cervical spine tumor falls within the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply.  In addition, a chronic disease listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service if it became manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  38 C.F.R. § 3.307(a)(3).

Moreover, there are special provisions applicable if the condition at issue may have pre-existed the Veteran's active service.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute notation of that condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

The evidence of record establishes the Veteran has a current disability consisting of post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome.  See, e.g., September 1995 VA Examination.  Similarly, the evidence of record establishes that, during his active service, the Veteran worked with computer and communication equipment that emitted radiation.  The Veteran alleges his claimed disability is etiologically related to that exposure.  Therefore, the determinative question in this matter is whether the Veteran's current disability is etiologically related to his in-service exposure.

Importantly, the record does not support finding that the Veteran was exposed to ionizing radiation.  Rather, the most persuasive evidence of record indicates that he was exposed to "the radiofrequency (RF) portion of the non-ionizing segment of the EM spectrum", i.e. "non-ionizing electromagnetic radiation."  See November 2017 VHA Opinion.  The regulatory provisions relating specifically to ionizing radiation do not apply to this matter.

Likewise, while the Veteran arguably had a disease specific to radiation-exposed veterans (brain cancer), the weight of the competent and probative evidence does not show that he was a "radiation-exposed veteran."  The term "radiation-exposed veteran" has a very specific definition under law and means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; or certain service before January 1, 1974, on Amchitka Island, Alaska.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309 (d)(3)(ii); 67 Fed. Reg. 3,612 -16 (Jan. 25, 2002).  Here, the Veteran did not participate in a "radiation risk activity" as that term is defined and thus is not a "radiation-exposed Veteran."  Hence, the presumptive provisions of 38 C.F.R. § 3.309 are not applicable.

The Board has considered whether service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue, here, cervical spine cancer, is a "radiogenic disease."  38 C.F.R. § 3.303(d) permits for the granting of service connection for a disease diagnosed after discharge, when the evidence establishes that the disease was incurred during service.  VA has established special procedures to follow for those seeking compensation for diseases related to exposure to radiation in service.  See Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311. This regulation provides that: 

In all claims in which it is established that a radiogenic disease first became manifest after service . . . and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided . . . are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.

38 C.F.R. § 3.311 (a)(1). 

This regulation establishes a series of chronological obligations upon both parties. Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be evidence that the veteran suffered from a radiogenic disease.  38 C.F.R. § 3.311 (b)(2), (4).  This disease must manifest within a certain time period after exposure.  38 C.F.R. 
 § 3.311(b)(5).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).

The Veteran suffered from a cervical spine cancer which is characterized as "any other cancer" under 38 C.F.R. § 3.311(b)(2)(xxiv).  As the claimant established a diagnosis, VA was required to obtain a dose assessment.  VA requested any information pertaining to the Veteran's exposure to ionizing radiation, to include obtaining a DA 1141 and any dose estimate.  There was no record of any exposure and, as noted above, the other evidence of record is against finding exposure to ionizing radiation.  Hence, no dose estimate was prepared.  Accordingly, in the absence of evidence of exposure to ionizing radiation, the presumptive provisions of 38 C.F.R. § 3.311 are not applicable.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (1994).

Before discussing direct service connection, the Veteran and his representatives have raised a question regarding the point at which the Veteran's spinal ependymoma first began developing.  Essentially they argue that the diagnosis of the tumor within five years of service must mean that it was developing either while he was in service or within the first year after service.  However, neither the Veteran nor his representative is a medical professional, and their arguments on this point carry no probative weight.  In an attempt to assist the Veteran and address this theory, the Board obtained pathology slides and requested an opinion.  That opinion indicates that the Veteran's cervical spine tumor had onset sometime prior to his active service.  See November 2017 VHA Opinion ("With regard to inception of the Veteran's spinal cord tumor, the best estimate from available evidence for this  reviewer ranges between the years 1966 to 1980.").  The VHA expert noted some uncertainty and that the onset could have been later, but believed it "is as likely as not" that inception was 15 or more years prior to surgery.  

The entrance examination contains no indication or notation of a spinal cord tumor, or any cervical spine symptoms; therefore the provisions of 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 apply to this matter.  These provisions, which address pre-existing conditions, require clear and unmistakable evidence that the condition predates service and was not aggravated by service.  The November 2017 VHA expert's opinion discusses the considerable uncertainty in dating tumors and is only stated to the "as likely as not" standard of proof.  There is no evidence to the requisite degree of medical certainty (clear and convincing) that the Veteran had a spinal tumor when he entered active duty.  The Veteran must be considered to have been of sound condition on entry into active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Because he was sound upon entry into active service, the usual rules and standards for service connection apply to this matter. 

With respect to direct service connection, the most persuasive opinions of record are against the Veteran's claim.

The Veteran's service treatment records (STRs) are silent for any findings of cervical spine symptoms or cancer.  While the absence of in-service diagnosis, treatment, or symptoms linked to the current disability can be probative, see Buchanan v. Nicholson, 451 F.3d 1331, 1337 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record"), the Board assigns no probative value to that fact in this case.

Likewise, the Board assigns no probative value to the delay in diagnosis or the lay opinions of record.  While the Veteran's statements concerning cancer symptoms have been considered, the Board finds that due to the highly complex nature of the disability in question, they are not competent to offer an opinion as to the etiology of the cervical spine cancer.  Indeed, opinions as to medical causation are generally outside of the competency of a lay person, and the Veteran's and his spouse's contended causal relationship between cervical spine cancer residuals and service cannot be given significant probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, while their assertions of a continuity of symptomatology since service are competent, they are not deemed to be credible evidence.  As explained above, the Veteran specifically denied having any continued pain with his left shoulder in August 1991 after reportedly having stopped lifting weights.  (He also denied having headaches or dizziness at that time.)  This contradicts his hearing testimony before the undersigned wherein he indicated that he informed the Army Reserves about his continued shoulder pain when he re-enlisted.  See Board Hearing Transcript, page 5.  The Veteran's August 1991 statement also tends to contradict the Veteran's wife that his pain was not due to weight lifting to the extent it is due to observable symptoms and chronology.  (Moreover, to the extent the wife is stating a medical opinion that the pains were not consistent with weight-lifting, the Board has determined she is not competent to provide a medical opinion that the observable symptoms were due to undiagnosed cancer rather than muscle soreness, an acute injury, or other unrelated cause.)  The Veteran's complaints of shoulder issues during service were attributed by medical professionals at that time to overuse, and no medical professional has ever suggested that the shoulder complaints were an early manifestation of the later-diagnosed cervical spine tumor. 

The Veteran has admitted that his shoulder pain in service resolved after he stopped lifting weights.  Also, when initially seeking treatment related to his cervical spine from 1995 until 1998, the Veteran consistently reported that the pain he felt related to his then-diagnosed cervical spine condition began approximately three years (or more) after service.  The Board finds the Veteran's statement contemporaneous to enlistment in the Army Reserves together with the aforementioned statements made by the Veteran to his medical providers when initially seeking treatment for symptomatology ultimately attributed to his claimed disability to be far more credible and of greater probative value than the statements alleging a continuity of symptomatology since service that were made in connection with his current claim/appeal.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Because the spinal cord tumor did not manifest any observable symptoms until after service and after the presumptive period, the Board finds that the condition did become manifest to a degree of 10 percent or more prior to or within 1 year from the date of separation from service.  38 C.F.R. § 3.307(a)(3).

With respect to whether the condition diagnosed after service can be linked back to service, the most persuasive of the competent medical opinions are against the claim.  See Nieves-Rodriguez, 22 Vet. App. 295, 299-304 (2008) (holding that guiding factors in determining the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case; holding that most of the probative value comes from the opinion's rationale)

The August 1999 opinion of the private physician is equivocal and, as the physician admits, is based on incomplete data.  The examiner notes that he is unaware of the Veteran's level of exposure to radiation.  He also admits that without such data he cannot make a more precise statement.  The Court has held that medical opinions which are speculative, general or inconclusive in nature, cannot support a claim.  Id.    The Board thus places little weight of probative value on that statement.

Similarly, M. I. S., M.D., in his May 2001 examination report provides a speculative opinion by stating that the relationship is "very possible."  It is unclear what the examiner means by this expression ("very possible") and the Board is left to conclude that the opinion is too speculative in nature.  Id.; see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

The August 2001 opinion from J. P., M.D. is also not probative.  While this examiner reviews the literature for guidance, he notes that the relationship between radio and microwaves and the subsequent development of cancer is controversial.  Other than generally providing information concerning the relationship, he is unable to provide a specific opinion concerning the Veteran's possible occupational exposure.

The Court has held, and the Board finds, that the 2009 opinions of the independent medical examiner are inadequate.  The Board further finds that, due to the inadequacy, they do not warrant probative value in this case.

Additionally, the Board has reviewed the scientific journal articles submitted. These articles for the most part address the relationship between exposure to radar waves. They tend not to address astrocytoma and ependymoma.  While these articles are informative, they have little independent probative value (without discussion by medical experts) on the issue of a nexus between the Veteran's specific type of in-service exposure and the specific type of cancer diagnosed in the circumstances of this case.  See Sacks v. West, 11 Vet.App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts.").

The most recent, November 2017 JPC opinion, however, is entitled to significant probative weight.  The examiner discussed the relevant medical principles, medical literature, and particular facts of this case in admirable detail.  The examiner ultimately concluded that it was less likely than not that the Veteran's spinal tumor was related to his in-service exposure to radiofrequency and microwave radiation.  The Board assigns this negative opinion significant probative value.  See Nieves-Rodriguez, 22 Vet.App. at 304.

The Veteran's representative pointed to the JPC reviewer's statement that there is a "small increase" in risk and, so, a "possibility" that the radiation caused or contributed to the development of the tumor.  See January 2018 Correspondence from Representative.  As discussed above, however, the JPC reviewer's opinion is clear that the possibility is far less than the "at least as likely as not" standard required in this case.  First, the reviewer specifically opined that that standard was not met.  Further, he was very clear about his use of the term "possible" carcinogen as involving limited evidence of carcinogenicity in humans and less than sufficient evidence of carcinogenicity in experimental animals.  He also discussed the indications that it is only a possibility that the Veteran was exposed to "excessive non-ionizing radiation in the RF/MV portion of the EM spectrum."  And the reviewer discussed, even assuming those two possibilities came to fruition, the literature only supported a small increase in risk.  In other words, there is a chain of unlikelihoods that had to occur for the Veteran's spinal tumor to have a relationship to the in-service radiation exposure.  The possibility raised by the JPC reviewer (and other medical experts) is not supported by sufficient medical evidence to reach the evidentiary standard required to grant the Veteran's claim on this basis.  Finally, a possibility of increased risk is not tantamount to a causal relationship between the two events.  The JPC reviewer had access to the facts of this particular case when considering whether that increased risk resulted in the tumor at issue, and still provided a negative opinion. 

The greater weight of the competent medical evidence is against finding that the in-service exposure caused or contributed to the Veteran's spinal tumor. 

In summary, the greater weight of the evidence is against finding that the spinal tumor is related to any in-service injury or disease and is against finding that it manifested to a compensable degree within one year of his active service.  There is not reasonable doubt to resolve in the Veteran's favor.  Gilbert, 1 Vet. App. at 53-56.  Consequently, entitlement to service connection for post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome is denied.

Duties to Notify and Assist

The Veteran has argued that VA has failed to correctly follow and apply 38 C.F.R. §§ 3.311 and 20.901(b) in developing his claim.

The provisions of 38 C.F.R. § 3.311 relate to development of claims based on alleged exposure to ionizing radiation and the post-service manifestation of a radiogenic disease.  As discussed above, although (giving the benefit of every doubt) the Veteran has a radiogenic disease that manifested after service, there is no evidence that he was exposed to ionizing radiation, there is expert evidence against finding any such exposure, and there are no in-service records or other documents providing a basis for a dose estimate.  So, although VA did request a dose estimate, it was not possible to obtain a dose estimate given the facts of this case.  VA has fulfilled its duties under 38 C.F.R. § 3.311 in the circumstances of this case.

The Veteran's argument with respect to 38 C.F.R. § 20.901(b) was that the Board should have referred the pathological materials to the Armed Forces Institute of Pathology (AFIP) for an expert opinions based on examination of those pathological materials.  Subsequent to the Court's 2014 remand, the Board obtained the pathological materials, referred them to the JPC (AFIP having been replaced by the JPC during the course of these proceedings), and obtained a November 2017 JPC opinion.  Therefore, the Veteran's request for referral of the pathological materials under 38 C.F.R. § 20.901(b) has been accomplished.  VA has fulfilled its duties under that provision as well.

The Veteran has not raised any other specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the Board need to discuss other aspects of VA's compliance with the duties to notify and assist.

In addition, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


ORDER

Entitlement to service connection for post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


